 Case 1:20-cv-01028-HYJ-SJB ECF No. 13, PageID.42 Filed 12/16/20 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

BILLY LEE RHOADS,

               Plaintiff,                            Case No. 1:20-cv-1028
v.                                                   Honorable Hala Y. Jarbou
MASON DIEBLE, et al.,

               Defendants.
____________________________/

                                            OPINION

               This is a civil rights action brought by a county inmate under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim. The Court will

also deny Plaintiff’s pending motions.

                                            Discussion

I.     Factual allegations

               Plaintiff is presently detained in the Osceola County Jail in Osceola County,

Michigan. The events about which he complains, however, occurred at the Mecosta County Jail
 Case 1:20-cv-01028-HYJ-SJB ECF No. 13, PageID.43 Filed 12/16/20 Page 2 of 8




in Mecosta County, Michigan. Plaintiff sues Mecosta County Jail and Mecosta County Sheriff’s

Deputy Mason Dieble.

               Plaintiff alleges that on the morning of July 26, 2020, Defendant Dieble asked

Plaintiff if he liked Dieble’s new steel-toe shoes. Plaintiff responded agreeably. Dieble allegedly

told Plaintiff “in a threatening way” that he would use the new shoes to kick Plaintiff in the ribs.

(Compl., ECF No. 1, PageID.3.) Plaintiff alleges that he informed other deputies about the threat,

but, as far as Plaintiff is aware, they have done nothing in response. Plaintiff asserts that, because

of Dieble’s conduct, he fears for his safety and has trouble sleeping.

               Plaintiff seeks injunctive relief, damages, and “a little justice.” (Id., PageID.5.)

II.    Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not
                                                  2
 Case 1:20-cv-01028-HYJ-SJB ECF No. 13, PageID.44 Filed 12/16/20 Page 3 of 8




‘show[n]’—‘that the pleader is entitled to relief.’” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ.

P. 8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

III.      Mecosta County Jail

                Plaintiff sues the Mecosta County Jail. The jail is a building, not an entity capable

of being sued in its own right.

                However, construing Plaintiff’s pro se complaint with all required liberality,

Haines, 404 U.S. at 520, the Court assumes that Plaintiff intended to sue Mecosta County. Mecosta

County may not be held vicariously liable for the actions of its employees under § 1983. See

Connick v. Thompson, 563 U.S. 51, 60 (2011); City of Canton v. Harris, 489 U.S. 378, 392 (1989);

Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978). Instead, a county is liable only when its

official policy or custom causes the injury. Connick, 563 U.S. at 60.

                Plaintiff’s allegations against the county essentially rest on a theory of vicarious

liability and therefore do not state a claim. Id. To the extent that Plaintiff suggests the existence

of a custom of corruption, his allegations are wholly conclusory. As the Supreme Court has

instructed, to demonstrate that a municipality had an unlawful custom, a plaintiff must show that
                                                   3
 Case 1:20-cv-01028-HYJ-SJB ECF No. 13, PageID.45 Filed 12/16/20 Page 4 of 8




the municipality was deliberately indifferent to “practices so persistent and widespread as to

practically have the force of law.” Id. Plaintiff cites no prior incidents demonstrating a widespread

pattern. He merely alleges that a single incident occurred and that other deputies have not

investigated “due to the corruption of Mecosta County Jail.” (Compl., ECF No. 1, PageID.3.)

Conclusory allegations of unconstitutional conduct without specific factual allegations fail to state

a claim under § 1983. See Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 555 (2007). Plaintiff

therefore fails to state a claim against Mecosta County. Accordingly, the Court will dismiss the

Mecosta County Jail.

IV.    Defendant Dieble

               Plaintiff’s claim against Defendant Dieble arises under the Eighth Amendment.

The Eighth Amendment imposes a constitutional limitation on the power of the states to punish

those convicted of crimes. Punishment may not be “barbarous” nor may it contravene society’s

“evolving standards of decency.” Rhodes v. Chapman, 452 U.S. 337, 345-46 (1981). The

Amendment, therefore, prohibits conduct by prison officials that involves the “unnecessary and

wanton infliction of pain.” Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987) (per curiam) (quoting

Rhodes, 452 U.S. at 346). The deprivation alleged must result in the denial of the “minimal

civilized measure of life’s necessities.” Rhodes, 452 U.S. at 347; see also Wilson v. Yaklich, 148

F.3d 596, 600-01 (6th Cir. 1998). The Eighth Amendment is only concerned with “deprivations

of essential food, medical care, or sanitation” or “other conditions intolerable for prison

confinement.” Rhodes, 452 U.S. at 348 (citation omitted). Moreover, “[n]ot every unpleasant

experience a prisoner might endure while incarcerated constitutes cruel and unusual punishment

within the meaning of the Eighth Amendment.” Ivey, 832 F.2d at 954.




                                                 4
 Case 1:20-cv-01028-HYJ-SJB ECF No. 13, PageID.46 Filed 12/16/20 Page 5 of 8




               In order for a prisoner to prevail on an Eighth Amendment claim, he must show

that he faced a sufficiently serious risk to his health or safety and that the defendant official acted

with “‘deliberate indifference’ to [his] health or safety.” Mingus v. Butler, 591 F.3d 474, 479-80

(6th Cir. 2010) (citing Farmer v. Brennan, 511 U.S. 825, 834 (1994) (applying deliberate

indifference standard to medical claims)); see also Helling v. McKinney, 509 U.S. 25, 35 (1993)

(applying deliberate indifference standard to conditions of confinement claims). The deliberate-

indifference standard includes both objective and subjective components. Farmer, 511 U.S. at 834;

Helling, 509 U.S. at 35-37. To satisfy the objective prong, an inmate must show “that he is

incarcerated under conditions posing a substantial risk of serious harm.” Farmer, 511 U.S. at 834.

Under the subjective prong, an official must “know[] of and disregard[] an excessive risk to inmate

health or safety.” Id. at 837. “[I]t is enough that the official acted or failed to act despite his

knowledge of a substantial risk of serious harm.” Id. at 842. “It is, indeed, fair to say that acting

or failing to act with deliberate indifference to a substantial risk of serious harm to a prisoner is

the equivalent of recklessly disregarding that risk.” Id. at 836. “[P]rison officials who actually

knew of a substantial risk to inmate health or safety may be found free from liability if they

responded reasonably to the risk, even if the harm ultimately was not averted.” Id. at 844.

               Here, Plaintiff fails to satisfy the objective prong.       The use of harassing or

degrading language by a prison official, although unprofessional and deplorable, does not rise to

constitutional dimensions. See Ivey, 832 F.2d at 954-55; see also Johnson v. Dellatifa, 357 F.3d

539, 546 (6th Cir. 2004) (harassment and verbal abuse do not constitute the type of infliction of

pain that the Eighth Amendment prohibits); Violett v. Reynolds, No. 02-6366, 2003 WL 22097827,

at *3 (6th Cir. Sept. 5, 2003) (verbal abuse and harassment do not constitute punishment that would

support an Eighth Amendment claim); Thaddeus-X v. Langley, No. 96-1282, 1997 WL 205604, at



                                                  5
 Case 1:20-cv-01028-HYJ-SJB ECF No. 13, PageID.47 Filed 12/16/20 Page 6 of 8




*1 (6th Cir. Apr. 24, 1997) (verbal harassment is insufficient to state a claim); Murray v. U.S. Bur.

of Prisons, No. 95-5204, 1997 WL 34677, at *3 (6th Cir. Jan. 28, 1997) (“Although we do not

condone the alleged statements, the Eighth Amendment does not afford us the power to correct

every action, statement or attitude of a prison official with which we might disagree.”); Clark v.

Turner, No. 96-3265, 1996 WL 721798, at *2 (6th Cir. Dec. 13, 1996) (“Verbal harassment and

idle threats are generally not sufficient to constitute an invasion of an inmate’s constitutional

rights.”). But see Small v. Brock, 963 F.3d 539, 541-42 (6th Cir. 2020) (“[A] prisoner states an

Eighth Amendment claim by alleging that, without provocation, a prison official threatened the

prisoner’s life on multiple occasions and took concrete steps, such as aggressively brandishing a

deadly weapon, to make those threats credible.”). In the instant case, Defendant Dieble’s alleged

statement, while reprehensible, does not rise to the level of an Eighth Amendment violation.

               To the extent Small favors a different outcome, Plaintiff’s allegations fall short of

the violative conduct described by that decision. In Small, the Sixth Circuit highlighted an “alleged

pattern of conduct,” that involved “multiple, unprovoked verbal threats to immediately end a

prisoner’s life and the aggressive brandishing of a deadly weapon . . . .” 963 F.3d at 541 (emphasis

added).   Plaintiff’s allegations match little of that description.      Dieble allegedly made an

unprovoked verbal threat to use his shoes, which could arguably serve as a deadly weapon, to harm

Plaintiff. The similarities end there. In contrast to the conduct described in Small, Plaintiff alleges

a single incident, not multiple serious occasions. Moreover, Dieble’s alleged threat did not suggest

that he intended to immediately end Plaintiff’s life. Finally, the conduct in Small involved an

officer’s motions with a knife that simulated his killing of Small, but Plaintiff described no such

“aggressive brandishing” of Dieble’s shoes. For these reasons, the holding in Small simply does

not offer support to Plaintiff’s claim.



                                                  6
 Case 1:20-cv-01028-HYJ-SJB ECF No. 13, PageID.48 Filed 12/16/20 Page 7 of 8




               Accordingly, Plaintiff fails to state an Eighth Amendment claim against Defendant

Dieble arising from his alleged threats.

V.     Pending Motions

               Plaintiff has also filed three motions seeking appointment of counsel.

(ECF Nos. 5, 7, 11.) Indigent parties in civil cases have no constitutional right to a court-appointed

attorney. Abdur-Rahman v. Mich. Dep’t of Corr., 65 F.3d 489, 492 (6th Cir. 1995); Lavado v.

Keohane, 992 F.2d 601, 604-05 (6th Cir. 1993). The Court may, however, request an attorney to

serve as counsel, in the Court’s discretion. Abdur-Rahman, 65 F.3d at 492; Lavado, 992 F.2d at

604-05; see Mallard v. U.S. Dist. Court, 490 U.S. 296 (1989).

               Appointment of counsel is a privilege that is justified only in exceptional

circumstances. In determining whether to exercise its discretion, the Court should consider the

complexity of the issues, the procedural posture of the case, and Plaintiff’s apparent ability to

prosecute the action without the help of counsel. See Lavado, 992 F.2d at 606. Prior to reviewing

the merits of Plaintiff’s complaint, the Court carefully considered these factors and determined

that the assistance of counsel was not necessary to the proper presentation of Plaintiff’s position.

Further, in light of the Court’s dismissal of the complaint on the merits, Plaintiff’s motion moving

forward is moot. Accordingly, the Court will deny Plaintiff’s motions for appointment of counsel.

                                            Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed for failure to state a claim, under 28

U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court must next decide

whether an appeal of this action would be in good faith within the meaning of 28 U.S.C.

§ 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). Although the

Court concludes that Plaintiff’s claims are properly dismissed, the Court does not conclude that

                                                  7
 Case 1:20-cv-01028-HYJ-SJB ECF No. 13, PageID.49 Filed 12/16/20 Page 8 of 8




any issue Plaintiff might raise on appeal would be frivolous. Coppedge v. United States, 369 U.S.

438, 445 (1962). Accordingly, the Court does not certify that an appeal would not be taken in

good faith. Should Plaintiff appeal this decision, the Court will assess the $505.00 appellate filing

fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11, unless Plaintiff is barred from

proceeding in forma pauperis, e.g., by the “three-strikes” rule of § 1915(g). If he is barred, he will

be required to pay the $505.00 appellate filing fee in one lump sum.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               An order and judgment consistent with this opinion will be entered.



Dated:    December 16, 2020                           /s/ Hala Y. Jarbou
                                                      HALA Y. JARBOU
                                                      UNITED STATES DISTRICT JUDGE




                                                  8
